Citation Nr: 1031847	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for an acquired psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to April of 1976.


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In her August 2006 substantive appeal, the Veteran requested the 
scheduling of a Board hearing at her local VA office.  On 
December 7, 2006, she was provided with notice that a Travel 
Board hearing was scheduled to take place in January 2007 at the 
Philadelphia RO.  Additional notice in that regard was mailed to 
her on December 19, 2006.  The Veteran did not appear for the 
scheduled hearing.  Neither the Veteran nor her representative 
has requested that the hearing be rescheduled.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1999 rating decision declined the Veteran's claim of 
service connection for PTSD; notice of that decision was mailed 
to the Veteran on June 12, 1999; and the Veteran did not 
subsequently perfect an appeal of that decision.

2.  The Veteran filed her current request to reopen her claim of 
service connection for PTSD in May of 2005.

3.  The evidence associated with the claims file since the RO's 
June 1999 rating decision, when considered with the evidence 
previously of record, bears directly and substantially upon the 
questions of whether the Veteran was assaulted during her active 
duty service and, if corroborated, whether the in-service assault 
caused her current PTSD.




CONCLUSION OF LAW

The additional evidence associated with the claims file since the 
RO's June 1999 rating decision that denied service connection for 
PTSD is new and material, and service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations Concerning Service Connection 
for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate that 
a disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

However, service connection for PTSD requires medical evidence 
showing a diagnosis of the condition, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

For PTSD claims that specifically involve a reported stressor 
that is related to the veteran's fear of hostile military or 
terrorist activity, revisions to 38 C.F.R. § 3.304(f), effective 
July 13, 2010, have eliminated the requirement for corroborating 
the reported stressor event.  These revisions, however, do not 
apply to claims that arise out of in-service diagnoses of PTSD, 
or PTSD stressors experienced during combat, internment as a 
prisoner-of-war, or as a result of a personal assault.  
Accordingly, they are not applicable in this case.

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's service), 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed stressor 
is not related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish the 
occurrence of the claimed stressor.  Instead, the record must 
contain service records or other credible evidence corroborating 
the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and 
(f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

In instances where a service connection claim for PTSD involves 
an allegation of personal assault, applicable regulations 
recognize that personal assault is an extremely personal and 
sensitive issue and that many incidents are not officially 
reported.  In such situations, it is not unusual for there to be 
an absence of service records documenting the events the veteran 
has alleged.  This characteristic of cases involving personal 
assaults creates a proof problem with respect to the occurrence 
of the claimed stressor.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. Id.

II.  New and Material Evidence

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."

The Veteran's request to reopen her claim of service connection 
for an acquired psychiatric disorder, to include PTSD, was filed 
in May 2005.  Under 38 C.F.R. § 3.156(a), the revised provisions 
of which are effective in this case because the Veteran's claim 
was received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which, by itself or in connection with evidence previously 
included in the record, "relates to an unestablished fact 
necessary to substantiate the claim."  Such evidence must also 
"raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, a June 1999 rating decision issued by the 
Philadelphia RO denied service connection for an acquired 
psychiatric disorder, including PTSD, on the bases that the 
evidence did not corroborate the Veteran's reported in-service 
sexual assault, and, did not show that the Veteran's PTSD began 
in or was aggravated by service.  The Veteran did not appeal this 
decision.  Accordingly, the June 1999 rating decision is final 
under 38 U.S.C.A. § 7104.

The question for the Board is now whether new and material 
evidence in support of the Veteran's claim has been received by 
VA since the issuance of the final June 1999 rating decision.  In 
essence, the Board must determine whether the newly submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim (such as the diagnosis of a compensable 
acquired psychiatric disorder), and if so, whether such evidence 
now raises a reasonable possibility of substantiating the claim.

Since the June 1999 rating decision, VA has obtained the 
Veteran's service personnel records, VA treatment records from 
1998 to 2005, private treatment records from 1980 to 2003, and 
two statements from the Veteran's friends submitted in June 2005.  
Obviously, much of these records were not part of the claims file 
at the time that the June 1999 rating decision was issued.  These 
new records include a March 2005 letter submitted by the 
Veteran's VA therapist which references the Veteran's reports of 
an in-service sexual assault.  The letter also corroborates prior 
diagnoses of PTSD and suggests that the Veteran's PTSD is related 
to her reported in-service assault.  Additionally, newly obtained 
service personnel records reflect that the Veteran served in the 
United States Army Reserve in 1975 and also contain service 
performance evaluations and memoranda that were not previously 
available to VA.

Based upon the foregoing, the Board finds that the evidence 
received since the June 1999 rating decision relates to the 
previously unestablished issues of the occurrence of the reported 
in-service assault, and whether the Veteran's PTSD is related to 
stress from the reported assault.  As these records also raise 
the reasonable possibility of substantiating the Veteran's claim, 
the Board finds that new and material evidence has been received.

Accordingly, the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, should be 
reopened.  This claim will next be addressed by the Board on a de 
novo basis, an action that will not prejudice the Veteran in 
light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Insofar as the Veteran's request to reopen service connection for 
an acquired psychiatric disorder, to include PTSD, the Board has 
considered whether VA has fulfilled its notification and 
assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, 38 C.F.R. § 3.159, and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Given the favorable action 
taken with regard to that issue, however, no further notification 
or assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action would 
result only in delay.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for an acquired psychiatric 
disorder, to include PTSD.


REMAND

In an incomplete PTSD personal assault stressor statement 
provided by the Veteran in October 2005, the Veteran states that 
the alleged sexual assault that is the basis of her PTSD claim 
occurred in 1975 while she was assigned to "Delta 17/5."  

Although her DD Form 214 indicates only active duty service from 
February to April of 1976, a record of assignment in her service 
personnel file reflects that she was enlisted as a trainee in the 
United States Army Reserves beginning from June 7, 1975.  During 
her reserve duty, she was assigned to Company C, 717th Trans 
Battalion out of Philadelphia, Pennsylvania.

An undated DA Form 3072-1 that appears to pertain to her service 
in the reserves reflects her recruiting officer's evaluation 
that, "[the Veteran] has perform [sic] duties as assigned and 
has been one of our best recruits [sic] I strongly believe that 
[the Veteran] would be a great asset to this organization."  
Subsequent personnel records from her period of active duty 
service from February to April of 1976 indicate poor performance 
and disciplinary problems that ultimately resulted in her 
discharge from service.

As set forth more fully above, for claims of service connection 
for PTSD that involve allegations of personal assault, various 
other forms of evidence, other than specific references to 
assault in the personnel records, may be used to corroborate the 
assault.  Such evidence includes deterioration in performance 
following the assault.  The service personnel records obtained 
thus far in this case suggest that the Veteran's performance 
during service may have deteriorated at some point between her 
enlistment in the reserves in June 1975 and her discharge from 
active duty service in April 1976.  Such deterioration in 
performance during that time frame may be consistent with the 
Veteran's report that the assault occurred sometime during 1975.  
Under the circumstances, the Veteran's complete personnel records 
from her service in the reserves in 1975 are relevant to the 
issue of corroborating the reported assault.  Although 
documentation in the claims file reveals that the Veteran's 
service personnel records from her active duty service from 
February to April of 1976 have been obtained, no documented 
efforts have been made to obtain the Veteran's personnel records 
from her reserve service in 1975.  Such efforts should be made.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding her claim of service connection 
for an acquired psychiatric disorder, to 
include PTSD.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate her 
claim, including the alternative forms of 
evidence identified under 38 C.F.R. 
§ 3.304(f) that may be used to corroborate 
the reported in-service personal assault.  
The letter should also provide notification 
of the type of evidence that VA will seek 
to obtain and the type of evidence that the 
Veteran is expected to furnish.

2.  Obtain from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or any other appropriate 
department or agency, the Veteran's 
complete personnel file for her service in 
the United States Army Reserves, Company C, 
717th Trans Battalion out of Philadelphia, 
Pennsylvania.  Such records should include 
but not be limited to: records reflecting 
all periods of active duty for training 
(ACDUTRA), performance evaluation reports, 
letters of commendation and reprimand, 
warnings, departmental memoranda concerning 
the Veteran's performance, and discharge 
proceedings, if any.  If the search for 
such records is unsuccessful and the RO has 
determined that the records sought have 
been destroyed or that further efforts 
would be futile, documentation to that 
effect must be incorporated into the claims 
file.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, she and her representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


